DETAILED ACTION
This Office Action is in response to Amendment filed July 17, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “on” should be inserted between “based” and “the initial composition” on line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter for the following reasons:
(1) Regarding claim 1, Applicants claim “determining … a Schottky contact would be formed between the first III-nitride contact layer having the initial composition and the first metal contact (emphasis added)” on lines 7-10, “determining an adjusted composition of the first III-nitride contact layer, wherein the adjusted composition includes an amount of boron that adjusts the work function of the first III-nitride contact layer having the initial composition” on lines 12-14, and “the first metal contact arranged on the first III-nitride contact layer having the adjusted composition (emphasis added)” on lines 16-18;
in this case, what Applicants claim is tantamount to a method where the first III-nitride contact layer 310 can be replaced without changing anything with respect to the first metal contact 325A in Fig. 3A of current application, because “the first metal contact” was on the first III-nitride contact layer having the initial composition as recited on lines 7-10, and then “the first metal contact” also is “arranged on the first III-nitride contact layer having the adjusted composition” as recited on lines 16-18;
however, when a metal contact is formed on a III-nitride contact layer, there inherently is an interdiffusion between the elements constituting the metal contact and the elements constituting the III-nitride contact layer, and in this case, the former first metal contact does not comprise boron, while the latter first metal contact comprises boron to a certain degree;
furthermore, the first III-nitride contact layer having the initial composition and the first III-nitride contact layer having the adjusted composition would inherently have different surface roughness due to different material compositions between them, and in this case, it is clear that the bottom surface of the first metal contact formed on the first III-nitride contact layer having the initial composition is different from the bottom surface of the first metal contact formed on the first III-nitride contact layer having the adjusted composition, which suggests that the two first metal contacts have different compositions and different shapes, while Applicants claim as if the same first metal contact would be formed on both the first III-nitride contact having the initial composition and the first III-nitride contact having the adjusted composition; and
therefore, the first III-nitride contact layer having the initial composition and the first III-nitride contact layer having the adjusted composition cannot be adjacent the claimed single first metal contact unless the claimed method is directed to an abstract idea or a research plan where the initial first III-nitride contact layer can be replaced with the adjusted first III-nitride contact layer without affecting surrounding layers, which is only possible in an abstract idea or a research plan that may not materialize in reality.
(2) Further regarding claim 1, Applicants claim that “a Schottky contact would be formed between the first III-nitride contact layer having the initial composition and the first metal contact (emphasis added)” on lines 8-10.  Therefore, it is clear that the claimed method is directed to an abstract idea or a research plan, because (a) the claimed Schottky contact is nonexistent as a part of the claimed III-nitride semiconductor device or as a part of an intermediate product for forming the claimed III-nitride semiconductor device, (b) in addition, while a Schottky contact may be formed when an intermediate product comprising the first III-nitride contact layer having the initial composition and the first metal contact are not annealed, an ohmic contact may be formed when an intermediate product comprising the first III-nitride contact layer having the initial composition and the first metal contact are annealed, and (c) therefore, the amended claim 1 that recites that a Schottky contact “would be formed” under an unspecified condition is directed to an abstract idea or a research plan, failing to comply with the 35 USC 101 requirement since the would-be Schottky contact is not formed on the claimed III-nitride semiconductor device or on an intermediate product for forming the claimed III-nitride semiconductor device, but rather is formed as a part of an abstract idea or a research plan under an unspecified condition.
Claims 4, 7, 9 and 10 depend on claim 1, and therefore, claims 4, 7, 9 and 10 also fail to comply with the 35 USC 101 requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether the claimed invention is directed to a method for forming a single III-nitride semiconductor device as recited in the preamble, or a method for forming two III-nitride semiconductor devices, because (a) one would not be able to determine whether a III-nitride semiconductor device would have a Schottky contact formed between the first III-nitride contact layer having the initial composition and the first metal contact without first forming a III-nitride semiconductor device comprising the first III-nitride contact layer having the initial composition and the first metal contact, (b) Applicants further claim forming a semiconductor device that comprises the first III-nitride contact layer having the adjusted composition and the same first metal contact on lines 15-18, and (c) therefore, without forming the two different semiconductor devices with different first III-nitride contact layer compositions and the same first metal contact, one cannot determine whether or not “a Schottky contact would be formed between the first III-nitride contact layer having the initial composition and the first metal contact” as recited on lines 8-10.
(2) Also regarding claim 1, it is not clear what the limitation “a Schottky contact would be formed between the first III-nitride contact layer having the initial composition and the first metal contact (emphasis added)” should be given any patentable weight, and whether the claimed Schottky contact is really formed between the first III-nitride contact layer having the initial composition and the first metal contact during the manufacturing process for forming the claimed III-nitride semiconductor device recited in the preamble, because (a) it appears that Applicants claim that a Schottky contact may have been theoretically formed between the first III-nitride contact layer having the initial composition and the first metal contact, (b) however, Applicants do not specifically claim under what condition(s) “a Schottky contact would be formed between the first III-nitride contact layer having the initial composition and the first metal contact” since, even for the same material compositions of the first III-nitride contact layer having the initial composition and the first metal contact, there may be a Schottky contact or an ohmic contact depending on how the first III-nitride contact layer having the initial composition and the first metal contact are processed, and (c) for example, when the first III-nitride contact layer having the initial composition and the first metal contact are annealed at an elevated temperature, a Schottky contact formed between the first III-nitride contact layer having the initial composition and the first metal contact may be converted to an ohmic contact formed between the first III-nitride contact layer having the initial composition and the first metal contact due to interdiffusion of elements constituting the first III-nitride contact layer and the first metal contact, in which case, it is not clear whether “a Schottky contact would be formed” or an ohmic contact is actually formed between the first III-nitride contact layer having the initial composition and the first metal contact.
(3) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the condition(s) under which “a Schottky contact would be formed between the first III-nitride contact layer having the initial composition and the first metal contact” as recited on lines 8-10, because depending on the process condition(s), there may be a Schottky contact or an ohmic contact formed between the first III-nitride contact layer having the initial composition and the first metal contact even for the same material compositions of the first III-nitride contact layer having the initial composition and the first metal contact.
(4) Further regarding claim 1, it is not clear what “the first III-nitride contact layer” recited on line 12 refers to, and whether “the first III-nitride contact layer” recited on line 12 is a tangible entity whose composition can be unambiguously measured, and then adjusted, because (a) as discussed above under 35 USC 101 and 112(b) rejections, “a first III-nitride contact layer having an initial composition” recited on lines 3-4 may not be an actual first III-nitride contact layer that is a part of the claimed III-nitride semiconductor device or an intermediate product for forming the claimed III-nitride semiconductor device, (b) rather, “a first III-nitride contact layer having an initial composition” recited on lines 3-4 appears to be “a first III-nitride contact layer having an initial composition” in an abstract idea or a research plan, (c) if this is this case, one cannot tell whether the “composition for the first III-nitride contact layer” was adjusted or not since there is no reference value with which the adjusted first III-nitride contact layer can be compared, and (d) therefore, when “a first III-nitride contact layer having an initial composition” recited on lines 3-4 is a part of an abstract idea or a research plan, “the first III-nitride contact layer” recited on line 12 is also a part of the abstract idea or the research plan whose adjustment in the composition would not be clear.
(5) Still further regarding claim 1, it is not clear how “the first metal contact” can be “arranged on the first III-nitride contact layer having the adjusted composition” as recited on lines 16-18, because (a) “the first metal contact” should refer to “a first metal contact” on line 4, which may have been conducive to formation of “a Schottky contact” “between the first III-nitride contact layer having the initial composition and the first metal contact” recited on lines 8-10, (b) however, as discussed above under 35 USC 101 rejections, a first metal contact adjacent the first III-nitride contact layer having the initial composition is different from a first metal contact adjacent the first III-nitride contact layer having the adjusted composition since they are different in terms of the material compositions such as absence and presence of boron atoms and the shapes, and (c) in this case, the limitation “the first metal contact” recited on lines 16-17 lacks the antecedent basis since “the first metal contact” recited on lines 16-17 was not derived from and is not the same with “a first metal contact” recited on line 4, which may only belong to a thought process or research plan rather than in an actual semiconductor device or its intermediate product.
Claims 4, 7, 9 and 10 depend on claim 1, and therefore, claims 4, 7, 9 and 10 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7 and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Asano (US 2007/0228408)
In the below prior art rejection, the limitations recited on lines 3-14 of claim 1, i.e. “determining work functions of a first III-nitride contact layer having an initial composition and a first metal contact, …includes an amount of boron that adjusts the work function of the first III-nitride contact layer having the initial composition”, are not given a patentable weight, because these limitations fail to comply with the 35 USC 101 requirement, and are also indefinite as discussed above.

Regarding claims 1, 4, 7 and 9, Asano discloses a method for forming a Ill-nitride semiconductor device (Fig. 3A or 4), the method comprising: determining an adjusted composition for the III-nitride contact layer (12) ([0118]), wherein the adjusted composition includes an amount of boron that inherently adjusts the work function of the first III-nitride contact layer having the initial composition, which is indefinite as discussed above under 35 USC 112(b) rejections; and forming the Ill-nitride semiconductor device (Fig. 3A or 4) comprising the first Ill-nitride contact layer (12) having the adjusted composition adjacent to a second Ill-nitride contact layer (17) ([0118]), the first metal contact (22) arranged on the first III-nitride contact layer having the adjusted composition, and a second metal contact (21) ([0146]) arranged on the second Ill-nitride contact layer, because (a) an electrode material deposited by the vacuum evaporation processing and heat treatment disclosed by Asano is inherently a metal since only metal is deposited and annealed to form an electrode material without any subsequent doping process that Asano does not disclose, and (b) Applicants do not specifically claim what the second metal contact is formed of (claim 1), wherein the first III-nitride contact layer having the initial composition comprises one or more of gallium, indium, or aluminum ([0118]), which is indefinite as discussed above under 35 USC 112(b) rejections (claim 4), wherein an ohmic contact is formed between the formed first III-nitride contact layer having the adjusted composition (12) and the formed first metal contact (22) (claim 7), and the semiconductor device is a p-n diode, the first III-nitride contact layer having the adjusted composition (12) comprises boron aluminum nitride, and the second Ill-nitride contact layer (17) comprises aluminum gallium nitride ([0118]) (claim 9).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above under 35 USC 101 and 112(b) rejections, the claimed “first III-nitride contact layer having an initial composition” and would-be “a Schottky contact” are not parts of the claimed III-nitride semiconductor device or an intermediate product for forming the claimed III-nitride semiconductor device.  Rather, they appear to be intangible and thus abstract elements that do not exist in reality, and thus any comparison with respect to the “first III-nitride contact layer having an initial composition” and whether or not “a Schottky contact” has actually been formed cannot be determined unambiguously by one of ordinary skill in the art.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 12, 2022